The motion of the appellee to dismiss the appeal for failure to print the record and briefs in accordance with the rules of this Court is allowed. *Page 285 
The number of appeals has been increasing year by year under conditions heretofore existing, and with the additional facilities for trials in the Superior Courts, brought about by four new judicial districts, we may reasonably expect a further increase of from 15 to 20 per cent.
It is, therefore, necessary to have rules of procedure and to adhere to them, and if we relax them in favor of one, we might as well abolish them.
We have, however, examined the record, and are of opinion no error was committed on the trial. The term "surviving children" in the deed under which the plaintiff claims means children living at the death of the life tenant, and would not include the plaintiff, a grandchild, under Lee v.Baird, 132 N.C. 755.
Appeal dismissed.